 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1733 
In the House of Representatives, U. S.,

December 17, 2010
 
RESOLUTION 
Recognizing Mark Twain as one of America’s most famous literary icons on the 175th anniversary of his birth and the 100th anniversary of his death. 
 
 
Whereas, on November 30, 1835, Samuel Langhorne Clemens, one of the most prolific and influential writers and orators in America, was born in Florida, Missouri; 
Whereas Clemens suffered many childhood setbacks including incessant poor health until age 9 and the death of his father at age of 12; 
Whereas growing up along the emerging Mississippi port city of Hannibal, Missouri, watching the frequent steamboat stops and working as a printer and editorial assistant at his brother’s newspaper, Clemens discovered his passion for writing; 
Whereas Clemens, at the age of 17, moved to St. Louis, Missouri, and became a river pilot’s apprentice, eventually becoming a licensed river pilot in 1858; 
Whereas Samuel Clemens then worked for several newspapers across the United States after the river trade was halted by the Civil War in 1861; 
Whereas Clemens assumed his pen name, Mark Twain, based on his experience as a river pilot; 
Whereas Mark Twain means two fathoms or 12 feet when the depth of water for a boat is being sounded, or that it is safe to navigate; 
Whereas Twain’s first work to gain notoriety was his short story, The Celebrated Jumping Frog of Calaveras County, which appeared in the New York Saturday Press on November 18, 1865; 
Whereas Mark Twain composed 28 books as well as numerous short stories, letters, and sketches, including such classics as Life on the Mississippi, The Adventures of Tom Sawyer, The Prince and the Pauper, and The Adventures of Huckleberry Finn; 
Whereas Twain first declared his disappointment with politics in A Connecticut Yankee in King Arthur’s Court, where he depicted the absurdities of political and social norms by setting them in the court of King Arthur; 
Whereas Mark Twain was a staunch civil rights advocate believing strongly in emancipation and said, Lincoln's Proclamation * * * not only set the black slaves free, but set the white man free also.; and 
Whereas Mark Twain was an adamant supporter of women’s suffrage, saying in his most famous speech, Votes for Women: 
Referring to woman's sphere in life, I'll say that woman is always right. For twenty-five years I've been a woman's rights man. I have always believed, long before my mother died, that, with her gray hairs and admirable intellect, perhaps she knew as much as I did. Perhaps she knew as much about voting as I.I should like to see the time come when women shall help to make the laws. I should like to see that whiplash, the ballot, in the hands of women. As for this city's government, I don't want to say much, except that it is a shame—a shame; but if I should live twenty-five years longer—and there is no reason why I shouldn’t—I think I'll see women handle the ballot. If women had the ballot to-day, the state of things in this town would not exist.If all the women in this town had a vote today they would elect a mayor at the next election, and they would rise in their might and change the awful state of things now existing here.: Now, therefore, be it  
 
That the House of Representatives recognizes Mark Twain as one of America’s most famous literary icons and commemorates him on the 175th anniversary of his birth and the 100th anniversary of his death. 
 
Lorraine C. Miller,Clerk.
